Citation Nr: 0328268	
Decision Date: 10/21/03    Archive Date: 10/28/03	

DOCKET NO.  00-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for granulomatous 
disease. 

3.  Entitlement to service connection for episodic pain in 
the right olecranon (claimed as right elbow pain/spur). 

4.  Determination of initial rating assigned for bilateral 
tendinitis of the thumbs. 

5.  Determination of initial rating assigned for possible 
essential tremor of the right hand. 

6.  Determination of initial rating assigned for possible 
essential tremor of the left hand. 

7.  Determination of initial rating assigned for a left heel 
spur. 

8.  Determination of initial rating assigned for a right heel 
spur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
October 1997.  

This matter arises from various rating decisions rendered 
since March 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

Preliminary review indicates that the issues of the veteran's 
entitlement to service connection for episodic pain of the 
right olecranon and the initial ratings assigned for 
bilateral tendinitis of the thumbs, possible essential 
tremors of both hands, and bilateral heel spurs are not yet 
ready for appellate disposition.  Accordingly, those matters 
will be addressed in greater detail in the remand section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues of the veteran's entitlement to 
service connection for a heart disability and granulomatous 
disease has been obtained.

2.  Neither a heart disability nor granulomatous disease had 
its onset during the veteran's active military service or 
within the applicable presumptive period, and neither can 
reasonably be attributed to an incident of such service.


CONCLUSIONS OF LAW

1.  Service connection for a heart disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Service connection is not warranted for granulomatous 
disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Additionally, he was 
afforded a personal hearing before a member of the RO staff, 
and was informed by letter dated June 6, 2001, of the impact 
of the VCAA on his appeal.  More specifically, he was 
informed of VA's duty to notify him, of the evidence needed 
to substantiate his claims, and of VA's duty to assist him in 
obtaining evidence necessary to substantiate his claims.  He 
was given specific information regarding the division of 
responsibilities between VA and the claimant in obtaining 
evidence in support of his claims.  He also was given an 
opportunity to respond.  Thus, he was provided adequate 
notice as to the evidence needed to substantiate his claims, 
as well as an opportunity to submit such evidence, while also 
being informed of VA's duty to assist him in obtaining such 
evidence.  The record indicates that all relevant facts have 
been properly developed with respect to the issues of service 
connection for a heart disability and granulomatous disease, 
and that all evidence necessary for an equitable disposition 
of those matters has been obtained.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Finally, in view of the 
relatively narrow questions of law and fact on which those 
matters turn, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
those claims. 

II.  Service Connection for a Heart Disability and 
Granulomatous Disease

The veteran contends that he developed a heart disability and 
granulomatous disease as a result of his military service.  
During his personal hearing held at the RO in December 1999, 
he referred to the development of chest pains during the 
early 1990's in support of his claim for service connection 
for a heart disability.  He also referred to elevated blood 
pressure readings during service in support thereof.  He also 
testified that during 1992, he underwent a thorough 
cardiopulmonary physical examination, and that granulomatous 
disease was diagnosed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for a heart 
disability if it becomes manifest to a degree of 10 percent 
or more within one year following the veteran's discharge 
from military service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for a disability that is shown to be chronic during 
military service; subsequent manifestations of the same 
chronic disease at any later date, however remote, shall be 
service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  In a similar 
vein, service connection may be granted for any disability 
noted during military service if continuity of symptomatology 
is demonstrated thereafter, either through the submission of 
medical evidence or lay evidence, if the disability is of the 
type as to which lay evidence is competent to identify its 
existence.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Finally, service connection may be granted for any 
disability that is proximately due to, or the result of, a 
service-connected disability (see 38 C.F.R. § 3.310(a) 
(2002)), or if the disability claimed was aggravated by a 
service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  It is within this context that the 
veteran's claims for service connection for a heart 
disability and granulomatous disease must be evaluated.  

The facts in this case are as follows.  Service medical 
records indicate that the veteran was treated in service for 
chest pains; however, no permanent residual or chronic 
disability was diagnosed at that time.  In April 1985, 
frequent premature ventricular contractions were noted, but 
no cardiac abnormalities otherwise were found.  Service 
medical records are completely negative for any findings or 
diagnoses consistent with the presence of granulomatous 
disease.  

The veteran was afforded a VA physical examination in 
November 1998.  The examiner reviewed the veteran's records 
and examined the veteran, and concluded that neither 
documentation nor clinical findings of granulomatous disease 
was present.  He noted that the exercise treadmill test that 
the veteran underwent in April 1985 while on active duty 
reflected no probability of cardiac disease.  Similarly, a 
MUGA scan did not show any definite ischemic heart disease.  
A coronary arteriogram conducted was within normal limits in 
July of that year.  During the examination, the examiner 
indicated that the veteran had no definite cardiac problems, 
and has not been on any medication for such problems.  

In conjunction with his claims, the veteran submitted the 
records of his private medical treatment from 1997 to 2001.  
His blood pressure was within normal limits in early 2001.  
He was prescribed Prilosec for gastroesophageal reflux with 
no subsequent recurrence of chest symptoms during the latter 
part of that year.  

The foregoing indicates that neither a heart disability nor 
granulomatous disease has been demonstrated clinically.  The 
Board is cognizant of the veteran's complaints of chest pain, 
his history of premature ventricular contractions, and his 
conviction that a heart disability and granulomatous disease 
developed during military service.  However, the veteran is a 
layman, and is not qualified to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
medical evidence indicating the presence of either a heart 
disability or granulomatous disease, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefits sought for either of the claimed disorders.  

The Board finds, as to all material issues regarding service 
connection for a heart disability and granulomatous disease, 
that the evidence is not evenly balanced and that the 
doctrine of resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).


ORDER

Service connection for a heart disability is denied.

Service connection for granulomatous disease is denied.


REMAND

The record as currently constituted is inadequate for the 
purpose of appellate review of the claim of entitlement to 
service connection for episodic pain of the right olecranon 
and the determination of the initial ratings assigned for 
bilateral tendinitis of the thumbs, essential tremors of both 
hands, and the evaluations assigned for bilateral heel spurs.  
In this regard, the veteran has not undergone a VA physical 
examination regarding the foregoing disabilities since 
November 1998.  The most recent physical examination 
conducted by VA in March 2002 was limited to the veteran's 
non-Hodgkin's lymphoma.  Given this, the Board finds that 
further examination of the veteran is necessary in order to 
ensure the adequacy of the record.

In view of the foregoing,  the issues of service connection 
for episodic pain of the right olecranon and the initial 
evaluations to be assigned for bilateral tendinitis of the 
thumbs, possible essential tremors of both hands, and 
bilateral heel spurs are REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
claims that are the subject of this 
REMAND.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.  

3.  The veteran should then be requested 
to undergo a special VA medical 
examination.  The claims folder should be 
made available to the examining physician 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  X-ray studies of the 
veteran's right elbow should be 
undertaken.  The examiner should indicate 
whether it is as likely as not that any 
disability of the right elbow diagnosed 
is related to an incident of the 
veteran's military service.  The examiner 
should also indicate the limitations 
imposed upon the veteran's thumbs by 
bilateral tendinitis, the extent and 
limitations imposed by possible essential 
tremors of both hands, and the effect 
that bilateral heel spurs have on the 
functioning of the veteran's feet.  A 
complete rationale should be given for 
each opinion and conclusion expressed.  

4.  The RO should review the examination 
report and ensure that it is in 
compliance with this REMAND.  If not, it 
should be returned to the examining 
physician for corrective action.

5.  Thereafter, the RO should again 
review the claims that are the subject of 
this REMAND.  If any of the benefits 
sought on appeal are not granted, both 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.  They should also be given the 
appropriate time period in which to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 



